Citation Nr: 1515663	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  07-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disease, to include Crohn's disease (claimed as colectomy with post resection dumping syndrome due to colon cancer), irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In a December 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for Crohn's disease (claimed as colectomy with post resection dumping syndrome due to colon cancer), IBS, and GERD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current gastrointestinal disorder, to include Crohn's disease, which developed during or as a result of his active military service.

As noted above, in a December 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for Crohn's disease (claimed as colectomy with post resection dumping syndrome due to colon cancer, IBS, and GERD.  In its September 2012 Memorandum Decision, the Court found that the Board failed to provide adequate reasons or bases for its conclusion that there was no evidence that the Veteran's diagnosed gastrointestinal condition was related to service.  In this regard, the Board initially found that the Veteran was competent to report in-service gastrointestinal symptoms, yet it relied on a November 2010 VA examiner's negative opinion, which was based on the absence of in-service documentation of gastrointestinal symptoms, to deny the claim.  The Court found that the Board's acceptance of lay evidence regarding the onset of the Veteran's symptoms as competent and its reliance on the November 2010 examiner's rationale to be irreconcilable.  The Court also found that the Board failed to determine the credibility of the lay statements from the Veteran and his wife after it determined that the statements were competent.  Finally, the Court found that the Board on remand, should address whether the November 2010 VA examiner's opinion is adequate, seeing as though the examiner noted, but then completely ignored, the Veteran's lay statements regarding the onset of his symptoms during service.

Service treatment records are negative for any evidence of Crohn's disease or any other gastrointestinal disorder.  However, the Veteran and his wife have submitted statements, indicating that the Veteran did not have gastrointestinal problems prior to service, and that during service, he developed gastrointestinal symptoms, such as increased frequency of bowel movements, diarrhea, and abdominal cramping and bloating.  However, they also reported that the Veteran did not report his symptoms due to his fear of embarrassment, ridicule and the threat of extending his time in service for spending too much time in medical care.  See November 2005 claim from the Veteran and March 2006 statement from the Veteran's wife.  The Veteran's wife also reported that the Veteran did seek treatment for his bowel symptoms after his discharge, and was diagnosed at that time with Crohn's disease.  

Private treatment records indicate that the Veteran was diagnosed with colitis between 1973 and in 1974, just one to two years after his discharge.  Private treatment records also indicate that the Veteran began receiving treatment for gastrointestinal disorders, including granulomatous colitis and irritable bowel syndrome, in 1977.  He was diagnosed with chronic granulomatous colitis with obstruction and underwent a subtotal colectomy with ileosigmoidoscopy in September 1990.  

In November 2005, when discussing whether the Veteran's in-service symptoms could have been Crohn's disease and could have been exacerbated by something he experienced in the military, the Veteran's private physician stated that he could "only hypothesize" that the Veteran's symptoms beginning in 1970 were likely Crohn's disease as he clearly had an exacerbation of Crohn's colitis in 1973, and he opined that although he could not prove it, it was possible that the Veteran may have been exposed to environmental triggers during service that led to his Crohn's disease.

The Veteran was afforded a VA examination in November 2010.  The examiner noted that the Veteran reported developing diarrhea and cramping during service, which he continued to have, along with intestinal pain and bloating.  The examiner opined that it was not at least as likely as not that the Veteran's Crohn's disease, Barrett's esophagus, or GERD are related to or caused by his military service.  The examiner's rationale was that there was no documentation of any symptoms related to the diagnosed disorders in the service treatment records.  

As noted above, there is no evidence of treatment for a gastrointestinal disorder in service. However, the Board's inquiry does not end there.  The Board notes that the Board must consider all pertinent medical and lay evidence in making a determination as to service connection, and an examiner's opinion that finds a lack of nexus on the sole premise that there is no notation of treatment for the condition in service is inadequate. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007).  Therefore, the Board finds that the opinion is inadequate for evaluation purposes. 

The November 2010 examiner's opinion is also inadequate for another reason.  In this regard, as noted above, the Veteran has reported that he had gastrointestinal symptoms, such as frequency of bowel movements, diarrhea, stomach pains, and bloating during service.  See November 2005 claim, August 2007 Form 646, and November 2011 statement from the Veteran.  The November 2010 examiner did not consider this history of gastrointestinal symptoms in service when rendering his negative opinion.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  

The Veteran is competent to report on the observable symptoms of his gastrointestinal disorder during service, even when the symptoms are not documented in his medical records.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has consistently reported these in-service symptoms in statements and on VA examination.  In addition, as noted above, his wife has submitted statements indicating that the Veteran did not have gastrointestinal problems prior to service, but during service and afterwards, he experienced symptoms such as diarrhea, bloating, stomach cramps, and frequency of bowel movements.  See November 2005 claim, March 2006 statement from the Veteran's wife, August 2007 Form 646, and November 2011 statement from the Veteran.  Therefore, the Board finds the Veteran's reports and the supportive lay statements credible.  He has also provided competent evidence of a continuity of symptomatology since service and treatment proximate to service.  See November 2005 claim, March 2006 statement from the Veteran's wife, August 2007 Form 646, and November 2011 statement from the Veteran.

As such, the Board finds that his claim of entitlement to service connection for a gastrointestinal disorder must be remanded for another medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board stresses that the examiner must also acknowledge and discuss the Veteran's assertions indicating that he developed gastrointestinal symptoms, such as increased frequency of bowel movements, diarrhea, and abdominal cramping and bloating during service and that he has experienced a continuity of gastrointestinal symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current gastrointestinal disorder, including Crohn's disease, irritable bowel syndrome (IBS), and GERD.  The claims folder must be made available to and reviewed by the examiner. 

Any indicated studies should be performed, and the examiner should report all gastrointestinal diagnoses.

For any gastrointestinal disorder, including Crohn's disease, IBS and GERD, diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater), that any diagnosed gastrointestinal disorder is related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service.  If any diagnosed gastrointestinal disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In making all determinations, the examiner is asked to address any documented in-service complaints as the possible onset of, or precursor to, any currently diagnosed disability-as well as his complaints of frequent bowel movements, diarrhea, stomach cramps, and bloating in and since service, and consider the diagnoses noted after service.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  .  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The examiner should provide a rationale for all opinions expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

